Citation Nr: 0735231	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock 
Arkansas.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has been manifested by 
the need for either daily oral hypoglycemic agents or insulin 
and dietary restrictions, but his physical activity has not 
been clinically regulated.  

2.  The veteran's diabetic retinopathy has been manifested by 
decreased visual acuity of 20/25, bilaterally, but by no 
other significant visual disability.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
diabetes mellitus with diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84, 4.119 
Diagnostic Codes (DCs) 6006, 6011, 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran timely appealed 
the rating initially assigned for his diabetes mellitus with 
diabetic retinopathy on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grants of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's diabetes mellitus is rated 20 percent disabling 
under DC 7913.  38 C.F.R. § 4.119, DC 7913.  In order to 
warrant a higher rating, the evidence must show diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are deemed part of the diabetic process under DC 7913.  38 
C.F.R. § 4.119, DC 7913, Note (1) (2007).

The evidence reflects that the veteran has been prescribed 
insulin in an effort to gain better control of his diabetes 
mellitus.  In addition, he has been advised to follow a 
restricted diet.  Therefore, he has met two of the three 
criteria for an increased rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  In this case, the evidence does 
not demonstrate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in DC 
7913).  

The veteran contends that his activities have been restricted 
as a result of his diabetes mellitus.  In support of this 
assertion, the veteran points to the fact that he is now 
unable to continue in his former occupation as a truck 
driver.  He contends that no longer being able to drive is a 
restriction of his activities.  Alternatively, he asserts 
that because he has been advised to monitor activities 
preceding hypoglycemic events, and to avoid the activities 
which precede such events, this instruction to avoid such 
activities amounts to a clinically imposed restriction of his 
activities.  The Board does not agree.

The record reflects that the veteran has, in fact, been 
encouraged to increase the frequency of his exercise.  On VA 
diabetic examination in March and September 2004, he reported 
that his activities had not been clinically regulated.  
Treatment records dated in February 2005 show that he was 
advised to increase his activity and fluid intake.  

Moreover, in August 2005, after his claim for an increased 
rating was denied, the veteran contacted his doctor's office 
and requested that the physician write a note indicating that 
the veteran's physical activity had been restricted as a 
result of his diabetes mellitus.  He explained that when he 
began taking insulin, he was prohibited from employment as a 
truck driver.  He reasoned that his not being able to drive 
was a disability, and that disability was the result of 
diabetes mellitus.  However, the veteran was advised that 
while he was no longer eligible for employment as a truck 
driver, he was not otherwise disabled as a result of diabetes 
mellitus, and was free to seek employment of another kind.  

Additionally, the veteran's records reflected that his 
physician had recommended increased physical activity and 
exercise in order to control his diabetes.  The record 
reflects that a few days later, the veteran's wife called his 
doctor's office requesting a note indicating that the 
veteran's activity was restricted.  She was advised that his 
physician had been consulted the concerns about the veteran's 
activity, and the physician recommended increased activity 
and exercise as a way to improve his diabetes.  

Finally, the record indicates that in March 2006, after 
experiencing several hypoglycemic events, the veteran was 
advised to monitor his activities preceding the hypoglycemic 
events, and to avoid the activities which preceded such 
events.  After being so instructed, the veteran, through his 
representative, again contacted his doctor's office 
requesting a letter indicating that the veteran's physical 
activity had been clinically restricted.  The veteran, 
however, was again advised that his physician had not 
restricted his activities; to the contrary, the physician had 
encouraged physical activity.

The criteria for a 100 percent rating for diabetes mellitus 
defines "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities."  See 38 
C.F.R. § 4.119, DC 7913.  The available evidence does not 
indicate that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required to merit a higher rating of 40 percent.  The fact 
that he has been advised that he should exercise, in the 
absence of specified medical guidelines for that exercise, 
does not meet the criterion requiring regulation of activity 
for a higher rating.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  He, therefore, does not meet the 
criteria for a higher rating on the basis of his diabetes 
mellitus alone.  38 C.F.R. § 4.119, DC 7913.  

The veteran, however, additionally contends that he is 
entitled to a separate compensable rating for his diabetic 
retinopathy.  The Rating Schedule does not contain a specific 
diagnostic code for diabetic retinopathy.  However, where an 
unlisted condition is encountered it is permissible to rate 
it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2007).  

In this case, the Board finds that 38 C.F.R. § 4.84, DC 6006, 
which pertains to retinitis, is the most closely analogous 
diagnostic code.  Under the provisions of DCs 6000 through 
6009, diseases of the eye, in chronic form, are to be rated 
from 10 percent to 100 percent disabling for impairment of 
visual acuity or loss of field of vision, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84, DCs 6000 - 6009.  

On review of the determinative findings of record, the 
evidence does not support the assignment of a compensable 
rating for diabetic retinopathy.  VA treatment records dated 
in July 2004 show that the veteran was found to have trace 
nuclear sclerosis, or cataracts, and that he had corrected 
visual acuity of 20/25, bilaterally.  His diabetic 
retinopathy was determined to result in only slightly reduced 
visual acuity.  

On VA examination of the eyes in September 2004, the veteran 
was again found to have trace nuclear sclerosis, and 
corrected visual acuity of 20/25, bilaterally, and normal, 
full visual fields.  On follow-up evaluation of the eyes in 
July 2005, he had normal uncorrected visual acuity of 20/30 
in the right eye, and 20/40 in the left eye.  Treatment 
records dated in October 2005 show that the veteran's retinal 
presentation was essentially unchanged.  

Based on the evidence above, i.e. corrected visual acuity of 
20/25, bilaterally, and uncorrected visual acuity of 20/30 in 
the right eye, and 20/40 in the left eye, with no visual 
field loss, the veteran is not entitled to a compensable 
rating under 38 C.F.R. § 4.84, Table V, Ratings for Central 
Visual Acuity Impairment.  Accordingly, the evidence does not 
support a separate compensable rating based on decreased 
visual acuity.  

The Board will also consider DC 6011, which pertains to 
localized scars, atrophy, or irregularities of the retina.  
Under DC 6011, a 10 percent disability rating is warranted 
for localized scars, atrophy, or irregularities, centrally 
located, with irregular, duplicated enlarged or diminished 
image (either unilateral or bilateral).  38 C.F.R. § 4.84, DC 
6011.

VA treatment records dated in July 2004 show that the veteran 
was found to have a few scattered intraretinal dot blot seen 
in the macula of both eyes.  There was otherwise no evidence 
of macular edema, or neovascularization.  On VA examination 
of the eyes in September 2004, the veteran was again found to 
have a few scattered intraretinal dot blot in the macula of 
both eyes, but no macular edema or neovascularization.  
Treatment records dated in July and October 2005 do not 
discuss findings relevant to evaluation under DC 6011.  

Notwithstanding the above objective signs and symptoms, the 
Board finds that the veteran is not entitled to a compensable 
rating under DC 6011, as there is no visual impairment that 
was indicated or reasonably suspected to be due to any of the 
above.  There were no apparent visual complaints such as 
floaters, spots in the visual field, or other conditions that 
might be attributable to symptoms of diabetic retinopathy.  
Accordingly, the most accurate approximation of the level of 
severity of the veteran's diabetic retinopathy remains that 
of a noncompensable evaluation.

As the Board has determined that the veteran is not entitled 
to a separate compensable rating for diabetic retinopathy, he 
remains entitled to no more than a 20 percent disability 
rating for his diabetes mellitus with diabetic retinopathy.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Duty to Assist 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 886 (Fed. Cir. 2007).  

In August 2004, prior to the adjudication of the claim, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  In fact, in April 2006, he indicated that he had 
no further evidence to submit.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating in 
March 2006 as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of his claim; additionally, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for his diabetes mellitus with 
diabetic retinopathy.    

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, specific VA medical opinions pertinent to 
the issues were obtained in March 2004, September 2004, and 
July 2005.  Therefore, the available records and medical 
evidence have been obtained in order to made adequate 
determinations as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A rating in excess of 20 percent for diabetes mellitus with 
diabetic retinopathy is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


